Exhibit 10.1

 

LOGO [g616052g07g22.jpg]

  

Trulia, Inc.

116 new montgomery street, 300

san francisco, ca 94105

p: 415.648.4358

f: 415.762.4286

October 16, 2013

Steve Hafner

55 North Water Street, Suite 1

Norwalk, CT 06854

 

Re:   Trulia Board of Directors

Dear Steve:

On behalf of Trulia, Inc. (“Trulia”), we would like to extend the invitation to
you to join Trulia’s Board of Directors (the “Board”). Once you accept this
invitation, we anticipate the Board moving quickly to formally appoint you as a
member of the Board.

As you are aware, Trulia is a Delaware corporation and, therefore, your rights
and duties as a Board member are prescribed by Delaware law and our charter
documents, as well as by the policies established by our Board from time to time
and the rules and regulations of the U.S. Securities and Exchange Commission
(the “SEC”) and the New York Stock Exchange (the “NYSE”). As you are aware, upon
your formal appointment to the Board, you will become a Section 16 reporting
person of Trulia, too. You may also be requested to serve as a director of one
or more of our subsidiaries in which case you may be subject to other laws while
serving in such a capacity. In addition, please note that, as a director, you
will be subject to the corporate policies of Trulia, including Trulia’s Code of
Business Conduct and Insider Trading Policy.

The Board has established three standing committees – the Audit Committee, the
Compensation Committee and the Nominating and Corporate Governance Committee,
and from time to time, the Board may establish additional committees to which it
may delegate certain duties. As a member of the Board, you will be asked to
serve on one or more of committees. In addition to committee meetings, which
shall be convened as needed, our Board meetings are generally held quarterly at
our offices in San Francisco, CA, and you would be expected to attend these
meetings, as well as any special meetings that may be scheduled from time to
time.

You agree that you will hold in strictest confidence, and not use, except for
the benefit of Trulia, or disclose to any person, firm, corporation or other
entity, without written authorization of the Board, any non-public, confidential
or proprietary information of Trulia, except to the extent that such disclosure
or use may be required in direct connection with your duties as a member of the
Board. It is expected that during the term of your Board membership you will not
engage in any other employment, occupation, consulting or other business
activity that competes with the business in which Trulia is now involved in or
becomes involved in during the term of your service on the Board, nor will you
engage in any other activities that conflict with your obligations to Trulia.

If you decide to join the Board, it will be recommended at the time of your
election as a member of the Board that, in consideration for your service, the
Company grant you restricted stock units having a fair market value equal to
$200,000 based on the closing price of the Company’s common stock on the date



--------------------------------------------------------------------------------

Letter to Steve Hafner

October 16, 2013

 

of grant (the “RSUs”). The RSUs will be subject to the terms and conditions of
our 2012 Equity Incentive Plan (the “Plan”) and our standard form of award
agreements thereunder. The RSUs shall vest in twelve (12) equal quarterly
installments over approximately a three-year period following your election to
the Board of Directors. For easier administration, the Company’s RSUs vest only
on 4 dates each year, so the vesting dates for your RSUs will likely not line up
precisely with the date of grant.

In addition, as a non-employee director of the Board, you would be entitled to
receive the cash and equity compensation for your service as set forth in
Trulia’s Outside Director Compensation Policy adopted October 30, 2012, as it
may amended from time to time (the “Director Compensation Policy”), a copy of
which has been provided to you. Notwithstanding the foregoing, you would next be
eligible for an equity grant (in addition to the RSUs mentioned above), at such
time as the Company grants equity awards to all of its outside directors in
accordance with the Director Compensation Policy. The Director Compensation
Policy also provides for reimbursement of reasonable, customary and documented
travel expenses to Board meetings.

The payment of compensation to Board members is subject to many restrictions
under applicable law, and as such, you should be aware that the compensation set
forth in the Directors Compensation Policy is subject to such future changes and
modifications as the Board, or its appropriate committees, may deem necessary or
appropriate. In addition, please note that unless otherwise approved by our
Board or required under applicable law, directors of our subsidiaries shall not
be entitled to any compensation.

Please note that nothing in this letter or any agreement granting you equity
incentive awards under our 2012 Equity Incentive Plan should be construed to
interfere with or otherwise restrict in any way the rights of Trulia, its Board
or stockholders from removing you from the Board or any committee in accordance
with the provisions of applicable law. Furthermore, except as otherwise provided
to other non-employee Board members or required by law, Trulia does not intend
to afford you any rights as an employee, including without limitation, the right
to further employment or any other benefits.

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms by signing and dating both the enclosed duplicate and
original letter and returning them to me. By signing this letter you also
represent that the execution and delivery of this agreement and the fulfillment
of the terms hereof will not require the consent of another person, constitute a
default under or conflict with any agreement or other instrument to which you
are bound or a party. In addition, we will need you to complete, sign and
deliver a standard director questionnaire.

We look forward to you joining the Board, and we anticipate your leadership and
experience will make a key contribution to our success at this critical time in
our growth and development.

 

Very truly yours,      Agreed this 16th day of October, 2013

/s/ Pete Flint

    

/s/ Steve Hafner

Pete Flint      Steve Hafner Chairman & Chief Executive Officer     